Citation Nr: 1542669	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  97-08 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date prior to May 12, 1992 for the grant of a total
disability evaluation based upon individual unemployability due to service connected disabilities (TDIU).

2.  Entitlement to an increased rating, greater than 70 percent, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran, his aunt, and two other acquaintances.


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from June 1966 to June 1969.
      
These matters come before the Board of Veterans' Appeals (Board) on appeal following numerous decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO), including a July 1992 decision in which the RO denied a claim for TDIU and a claim for an increased rating for PTSD (styled as a claim for a temporary total rating for PTSD).  A 70 rating for PTSD throughout the rating period on appeal was granted, as well as entitlement to TDIU in a November 1996 RO decision.  The Veteran nonetheless continued his appeal of his PTSD rating, and thereafter appealed from the effective date established for the award of TDIU.

The Board remanded these claims April 2000, May 2007, June 2009, and March 2012 for additional development.  Following the March 2012 remand, the Veteran indicated in a June 2012 letter that although VA's letters, notices and adjudications indicated that "VA keep stating I want an increase evaluation for PTSD.  A increased evaluation is not so.  I am seeking retroactive entitlements."  To the limited extent that the Veteran's letter is worded somewhat confusingly, the Board finds that the intent is clear when viewed in context of a May 2012 letter in which the Veteran stated that he was "not seeking increased evaluation for PTSD," but rather was "seeking 'retro-active' service connected disability compensation to substantiated 80 [percent] to earliest filing date than 1992."

While unambiguous as to his intent to withdraw a claim for an increased rating for PTSD, the Board finds that the Veteran is also attempting to raise a freestanding claim for an earlier effective date for the award of service connection for PTSD.  Though VA has no authority to adjudicate a freestanding earlier effective date claim in an attempt to overcome the finality of an unappealed RO decision, Rudd v. Nicholson, 20 Vet. App. 296 (2006), the Veteran is nonetheless free to attempt to raise such a claim, and should note that the exception to the rule of finality and application of res judicata within the VA adjudication system, is revision of a final decision on the basis of Clear and Unmistakable Error - an assertion has also apparently attempted to raise in an April 2015 letter to VA.

Accordingly, the issue of entitlement to an earlier effective date for the establishment of service connection for PTSD has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

Regarding the Veteran's claim for an earlier effective date for the award of TDIU, the Board last addressed the merits of this claim in a June 2009 decision, and the Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In a May 2011 Memorandum Decision, the Court set aside the June 2009 Board decision denying the claim, and remanded the matter to the Board.  The Board remanded the matter in March 2012 for additional development in order to address the Court's Memorandum Decision.  Such development having been completed, the issue is now again before the Board.


FINDINGS OF FACT

1.  In May and June 2012 statements, the Veteran withdrew his appeals on the issue of entitlement to an increased rating for PTSD.  There are no questions of fact or law remaining before the Board in this matter.

2.  The Veteran's service-connected disabilities did not render him unemployable prior to May 12, 1992.



CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of substantive appeal have been met regarding the issue of entitlement to an increased rating for PTSD.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for an effective date prior to May 12, 1992 for the grant of TDIU have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.159, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn at any time before the Board promulgates a decision, and may be withdrawn on the record at a hearing, or in writing.  38 C.F.R. §20.204 (2014).  In May and June 2012 statements to VA, the Veteran indicated that he was withdrawing his appeal regarding entitlement to an increased rating for PTSD, greater than 70 percent.
 
As the Veteran has withdrawn the appeal, there remain no allegations of errors of fact or law for appellate consideration on this particular matter.  Accordingly, the Board does not have jurisdiction to review the issue, and the identified appeal is dismissed.

Earlier Effective Date for TDIU

The Veteran is seeking entitlement to an effective date prior to May 12, 1992 for the award of TDIU - an effective date established when TDIU was granted in November 1996.  Unless otherwise specified, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase is to be fixed in accordance with the facts found, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2014); see also 38 C.F.R. § 3.400(o)(1) (2014).

A claim for TDIU is essentially a claim for an increased rating insofar as it acts as alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  Norris v. West, 12 Vet. App. 413, 420-21 (1999).  In cases involving increases, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability occurred if the claim is received within one year from such date.  Otherwise, the effective date is the date of receipt of claim.  38 C.F.R. § 3.400(o)(2).

Any communication or action indicating intent to apply for one or more VA benefits may be considered an informal claim, 38 C.F.R. § 3.155 (2014), though such an informal claim must identify the benefit sought.  38 C.F.R. § 3.157(a) provides that the effective date of pension or compensation benefits will be the date of receipt of the claim or the date entitlement arose, whichever is later.  Acceptance of a report of examination or treatment meeting the requirements of 38 C.F.R. § 3.157 as a claim for increase is subject to the payment of retroactive benefits from the date of a report or for a period of one year prior to the date of receipt of the report.  

Following a June 1980 claim, the RO denied TDIU, among other claims, in a December 1980 rating decision.  At that time, the Veteran's service-connected disorders included hyperkeratosis and interego of the feet with dyshidrotic eczema of the hands (10 percent disabling), and a laceration of the right forehead and post-operative residuals of an umbilical hernia (both zero percent disabling).  The Veteran was notified of this decision in January 1981 but did not initiate an appeal within the following year.  The Veteran's representative did file a notice of disagreement in January 1981 but referenced only a claim for an increased evaluation for the skin disorder.

Subsequent treatment records and examination reports addressing the Veteran's only three service-connected disorders were entirely devoid of commentary suggesting that those disorders, individually or in combination, rendered him unable to secure or follow a substantially gainful occupation.  An Arkansas Department of Corrections psychologist's note from August 1984 indicates that the severity of the Veteran's PTSD symptoms made it unlikely that he could gain meaningful employment.  As to PTSD, however, entitlement to service connection for this disorder was not granted until a March 1992 Board decision, and the RO, in an April 1992 rating decision, effectuated a 30 percent evaluation as of May 12, 1989.

In reviewing the evidence between May 12, 1989 and May 12, 1992, the Board notes that the May 12, 1989 effective date was based on the receipt of the Veteran's claim to reopen his previously denied claim for service connection for PTSD.  In this same correspondence, he requested consideration for nonservice-connected pension benefits.  He separately noted at that time that "[t]he only income that I have is the VA 10 [percent] compensation," and there is no language in this correspondence to suggest an intent to claim TDIU.  In the present appeal, however, the Veteran has asserted that the grant of TDIU should be effectuated as of the date of receipt of this claim.

From May to June of 1989, the Veteran was hospitalized at a VA facility with a primary diagnosis of an antisocial personality disorder.  Indeed, the treatment providers specifically noted that PTSD and schizophrenia were not found.  At discharge, it was noted that the Veteran was "considered competent and able to resume prehospital activities including work," although he was aware that he would have some difficulty in work situations because of his recent prison sentence.  

The Veteran appeared for a VA hearing in December 1989, addressing his claims for service connection for PTSD and for nonservice-connected pension benefits.  Although he asserted that he was unable to work, he linked this to disorders for which service connection was not in effect at that time, including PTSD and radiating back pain.

In January 1990, the Veteran underwent a VA psychiatric examination.  The examiner diagnosed chronic and delayed PTSD.  It was the opinion of the examiner that the Veteran was competent for VA purposes and was not in need of psychiatric hospitalization at the time of the examination.  The examiner did find that the Veteran was "severely impaired in social and vocational adaptability as direct consequences of his psychiatric diagnosis," but the examiner did not specify whether substantially gainful employment was precluded.  

From February to March of 1991, the Veteran was hospitalized at a VA facility for PTSD symptoms.  The hospital report contains Axis I diagnoses of PTSD and organic anxiety disorder, along with Axis III diagnoses of a complex partial seizure disorder, degenerative joint disease, and a remote traumatic brain injury.  The Veteran was found "not to be currently employable," but the attending physician did not specify whether this was attributable to PTSD, other diagnoses, or a combination of such diagnoses.

A March 1991 VA referral information summary report indicates a diagnosis of PTSD and organic anxiety syndrome, with an assigned GAF score of 60.  Under the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), this score indicates moderate symptoms (e.g., a flattened affect, circumstantial speech, occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., having few friends or having conflicts with peers or co-workers).  The same diagnoses were listed in an April 1991 VA treatment record, with a GAF score of 65-70 assigned.  

Effective August 4, 2014, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV, and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  Nonetheless, diagnostic analyses made under the DSM-IV are still probative in considering the Veteran's employability at the time the analyses were made. 

Under the DSM-IV, GAF scores between 65 and 70 indicated only mild symptoms or some difficulty in social occupational, or school functioning, but generally functioning pretty well with some meaningful interpersonal relationships.  A fair-to-poor prognosis was noted, without further explanation.  In the same month, a VA examination addendum was provided, but this report was focused on the Veteran's personal history rather than the severity of his current symptoms.  

From May to June of 1991, the Veteran was hospitalized at a VA facility with Axis I diagnoses of PTSD and alcohol abuse in full remission.  The treating physician noted that the Veteran's intrusive thoughts and flashbacks of Vietnam interfered with effective living in the present, while his feelings of hopelessness and helplessness with the goal of an increased sense of self-esteem and feelings of ability to cope through objectives of working towards successful completion of projects.  The Veteran was encouraged to continue in outpatient treatment and to take his medications, and, at discharge, was considered competent for VA purposes and "ready to resume his prehospital level of activities."  The attending physician did not render a GAF score or otherwise comment specifically on the extent to which PTSD interfered with the Veteran's employability.

Subsequent VA treatment records indicated further treatment for PTSD and also for a seizure disorder (as noted in further detail below, service connection for this disorder was later granted as of January 1992).  None of these records, however, address the effect of either disorder on the Veteran's employability.

As noted above, in an April 1992 rating decision, the grant of service connection for PTSD was effectuated, with a 30 percent evaluation assigned as of May 12, 1989 and a combined 40 percent evaluation in effect from that same date.  The Board notes that this combined evaluation fell well short of the schedular criteria for consideration of TDIU under 38 C.F.R. § 4.16(a).  In a statement received on May 12, 1992, the Veteran asserted that he wished "to claim total rating due to unemployability," with a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) attached.

In a January 1993 rating decision, the RO increased the evaluation for the Veteran's PTSD to 50 percent, effective from July 1, 1991.  This resulted in a combined 60 percent evaluation as of that same date (a temporary total evaluation under 38 C.F.R. § 4.29 was assigned from May 6 through June 30 of 1991).  This evaluation also fell short of the criteria for initial schedular consideration for TDIU under 38 C.F.R. § 4.16(a).

In June 1993, the RO granted service connection for a seizure disorder, with a 20 percent evaluation assigned from January 1, 1992.  This grant, however, did not affect the combined evaluation of 60 percent.  See 38 C.F.R. § 4.25.  Finally, in a November 1996 rating decision, the RO increased the evaluation for PTSD to 70 percent and also granted entitlement to TDIU.  Both awards were effectuated as of May 12, 1992.  

Thus, the schedular criteria for the award of TDIU were not met until May 12, 1992, and the award of TDIU under 38 C.F.R. § 4.16(a) cannot be granted prior to this date.  However, the question remains as to whether the Veteran was otherwise unemployable and may have been entitled to TDIU on an extraschedular basis prior to that date, under 38 C.F.R. §4.16(b). 

In August 2008, the Board received the Veteran's Social Security Administration (SSA) records.  These records include several non-VA mental health reports from the year prior to the May 12, 1992 claim for TDIU, including a report from a social worker, dated in February 1992, addressing chronic, paranoid-type schizophrenia.  A GAF score of 40 was assigned; while this score, under the DSM-IV, signified major impairment in several areas and can encompass inability to work, there was no further commentary to that effect from the treating social worker.  The Board notes that a "major impairment" does not amount to an inability to maintain gainful employment.

A July 1992 SSA decision, included with the records received in August 2008, indicated that the veteran had "mental problems" and that his condition became severe enough to meet the special requirements for disability in December 1983.  The report indicates a primary diagnosis of schizophrenia, with a secondary diagnosis of PTSD.  In this regard, the Board notes that service connection for schizophrenia has never been established.

Although the Veteran did not meet the minimum schedular criteria for entitlement to a TDIU prior to May 12, 1992, the foregoing illuminates sufficient evidence that the Veteran's service-connected disabilities may have nevertheless precluded employment prior to May 12, 1992.  See Comer v. Peake, 552 F.3d 1362, 1367 (Fed. Cir. 2009) (finding that a claim for TDIU must be considered when there is cogent evidence of unemployability).  Specifically SSA disability benefits records from 1992 note that the Veteran stated that he became unable to work on April 2, 1978 because of mental problems, back pain, and seizures.  Another SSA record dated in June 1981 notes that the Veteran has lost several jobs and is continually unable to hold a job due to his skin disability and psychiatric symptoms associated with PTSD.  An additional SSA record dated in July 1981 reflects the Veteran's complaints of an inability to work due to headaches and flashbacks from loud noises.  Moreover, at his December 1989 RO hearing, the Veteran testified that he was not gainfully employed and was not seeking employment because of his "nerves."  In its May 2011 Memorandum Decision, the Court found that the Board, in its June 2009 decision denying an earlier effective date for TDIU, had failed to properly consider whether the Veteran was entitled to a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b), for the time period prior to May 12, 1992.

Pursuant to such consideration, the question of pre-May 12, 1992 employability was presented to the Director, Compensation Services, and in May 2015 the Director conducted a comprehensive administrative review before issuing an advisory opinion.  In the opinion, the Director indicated that "[t]he evidentiary record, prior to May 1992, fails to demonstrate that the [V]eteran's service-connected disabilities rendered him unable to secure and follow substantially gainfully employment."  He went on to recognize that the Veteran had not been gainfully employed for many years prior to May 1992, but concluded that "there is insufficient evidence that the unemployability was due to service-connected disabilities."

In arriving at this conclusion, the Director pointed to "psychiatric disorders unrelated to the service-connected PTSD, such as schizophrenia and antisocial personality disorder, [which] were of record prior to May 1992 that impacted the [V]eteran's social and occupational impairment."  He went on to concur with the Board's March 1992 decision regarding entitlement to nonservice-connected pension to the extent that such decision found that the Veteran was not unemployable. 

The Director's decision, however, is not evidence.  The Board has conducted a de novo review of the evidence.  Wages v. McDonald, 27 Vet. App. 233 (2015).  In short, prior to May 12, 1992, to the extent that the Veteran was unable to secure or follow a substantially gainful occupation, such inability was due to disabilities other than those for which service connection has been established during the period on appeal.  In arriving at this determination, the Board has reviewed the entirety of the extensive evidentiary record to include numerous clinical and lay reports regarding the impacts of the Veteran's various disorders prior to May 12, 1992.

Accordingly, as the Veteran was not unemployable due to service-connected disabilities prior to May 12, 1992, entitlement to TDIU prior to that date cannot be awarded under either 38 C.F.R. § 4.16(a) or 38 C.F.R. § 4.16(b).  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in July 2004 and June 2007.  Also, in the June 2007 letter, the Veteran was notified that a disability rating and an effective date for the award of benefits are assigned in cases where service connection is warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While this notice was provided subsequent to the appealed rating decision, the Board notes that that the appealed rating decision predated the enactment of the applicable laws and regulation governing notice requirements by several years.  Moreover, the Veteran's claim was readjudicated in a February 2009 Supplemental Statement of the Case.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claim adjudicated in this decision.  The Veteran's relevant medical records, including Social Security Administration Records, have been obtained.  Because this case concerns the specific question of whether an effective date prior to May 12, 1992 is warranted for the grant of TDIU, it is not a case for which contemporaneous VA medical examinations are "necessary" under 38 U.S.C.A. § 5103A(d).  Nonetheless over the more than 20 years that the issue of TDIU has been on appeal, numerous examinations have been completed, and to the extent that they are relevant to the immediate issue, they have been reviewed and considered.

Finally, in March 2012 the Board remanded the issue of entitlement to an earlier effective date for the award of TDIU for additional development including orders to generate "a full statement identifying the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other pertinent factors," and provide such statement to the Director, Compensation and Pension Service, for consideration of whether a TDIU on an extraschedular basis, under the authority of 38 C.F.R. § 4.16(b), was warranted at any time prior to May 12, 1992.  The foregoing development was completed, and in May 2015 the Director of Compensation Services issued a decision.  Once the Director responded, the Veteran was to be provided with an appropriate Supplemental Statement of the Case, which was provided in June 2015.  The Board finds that the RO substantially complied with the March 2012 remand directives, and the Board has properly proceed with the foregoing decisions.  See Stegall v. West, 11Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.


ORDER

The appeal for an increased rating for PTSD is dismissed.

An effective date earlier than May 12, 1992 for the award of TDIU is denied.





____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


